Citation Nr: 1144752	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the VA Montgomery, Alabama, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The most recent rating sheet indicates that the Veteran has a combined 50 percent rating for pension purposes, considering nonservice-connected disabilities.  However, the Veteran has also been noted to have anxiety and depression per a January 2007 VA outpatient report.  A psychiatric disability is not included in the combined rating, and is not listed on the rating sheet.  In addition, arthralgia of the left knee, identified on the May 2006 VA examination, is also not rated or listed.  Thus, the record demonstrates that the RO's most recent assessment of the combined rating for pension purposes is incomplete. 

In addition, in the informal hearing presentation, the Veteran's representative pointed out that the VA examiner who conducted the VA examination did not review the claims file.  In light of the above as well as the representative's contentions, the Board finds that the Veteran should be afforded a new VA examination.  

The representative also essentially indicated that all pertinent VA records have not been obtained.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all records of the Veteran's treatment at the Birmingham VA Medical Center and the Huntsville VA clinic, dated since January 2007.  

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the current extent of his disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests must be conducted.  

The examiner should specifically assess the level of severity of all disabilities, including any psychiatric disorder(s); gout; hypertension, a left knee disorder; a low back disorder; plantar fasciitis; hallux valgus; and any other diagnosed disability.  

The examiner should determine whether it is at least as likely as not that the Veteran's combined physical and psychiatric disabilities, if present, prevent him from obtaining and maintaining substantially gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  

A complete rationale for all opinions and conclusions should be provided.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

